DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments dated 8/23/21 are acknowledged. Any rejection or objection not addressed below is withdrawn based on the amendments.
The terminal disclaimer filed on 8/23/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application number 16/334,734 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Previously, applicants elected Group 1 and the species as recited in original claim 2.
As set forth in the previous office action the elected species was found to be free of the prior art under 102/103. The claims to the elected species are rejected or objected to for other reasons. Since the claims were found to be free of the prior art under 102/103 the examiner attempted to contact applicants’ representative to address outstanding issues but was not successful. The phrase ‘comprises amino acids in the sequence’ (compare claim 19) has been interpreted as comprising the full length of the sequence. The closest prior art to the instant claims is Reshetnyak et al. (WO 2012/047354 04-2012; first cited 5/23/19) who teach sequences including SEQ ID NO:40 of sequence ACDDQNPWRAYLDLLFPTDTLLLDLLW (page 33). However, the instant claims differ at the C-terminal residue and there is no adequate teaching, 
Claims 2-6, 9-18, 29-35 and 40-58 have been cancelled.
Claim 62 has been added as a new claim.
	Claims 1, 7-8, 19-28, 36-39 and 59-62 are being examined.

Priority
This application claims benefit of 62/398,448 09/22/2016.

Specification – Objection Maintained
The disclosure is objected to because of the following informalities: 
Reshetnyak et al. (US 2020/0246420) recites pHLIP with a trademark symbol (abstract and throughout).
PHLIP trademark entry (retrieved from http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:x2r8gw.2.9 on 2/4/21, 2 pages) indicates that PHLIP is a live trademark (pages 1-2).
The use of the term pHLIP, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the .
Appropriate correction is required.

Response to Arguments - Specification
Applicant's arguments filed 8/23/21 have been fully considered but they are not persuasive. 
Although applicants argue that the publication of the instant application is not US 2020/0246420, the citation to US 2020/0246420 and pHLIP trademark entry is to provide evidence that pHLIP is in fact a trademark. The previous office action stated: “The use of the term pHLIP, which is a trade name or a mark used in commerce, has been noted in this application” making it clear that the objection is related to this application.

Claim Objections
Claims 20, 22, 24, 26, 37-39 and 59-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and excluding any trademarks or trade names.

Claim Rejections - 35 USC § 112 – Updated/New
	Claims were previously rejected under 112. Since claims have been amended and a new claim added the rejections are updated to correspond to the instant claims.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-8, 19, 21, 23, 25, 27, 36 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Reshetnyak et al. (US 2020/0246420) recites pHLIP with a trademark symbol (abstract and throughout). PHLIP trademark entry (retrieved from http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:x2r8gw.2.9 on 2/4/21, 2 pages) indicates that PHLIP is a live trademark (pages 1-2). Claims 1, 7-8, 19, 21, 23, 25, 27, 36 and 62 contain the trademark/trade name pHLIP. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the compound and, accordingly, the identification/description is indefinite. Further, MPEP 2173.05(u) states “If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. If 

	Claims 7-8 have been amended to no longer depend on claim 1 (which indicates a specific point linkage of the ICG and the peptide). Claims 7-8 recite ‘the pHLIP-fluorophore composition has the structure of SEQ ID NO: 4’ and have also been changed to recite ‘composition’ instead of ‘compound’. It is unclear if claims 7-8 require a covalent linkage between the peptide and ICG. Although claim 1 clearly shows a covalent linkage, claims 7-8 no longer depend on claim 1. Claims 7-8 refer to SEQ ID NO:4, however SEQ ID NO:4 is a peptide sequence and does not necessarily require ICG. The specification (page 35 last 2 lines and pages 61-62 connecting paragraph) does not clarify if the phrase ‘pHLIP-fluorophore’ requires a covalent linkage between the two components. As such, the scope of claims 7-8 is unclear. Further, if the structure is to be the same as the structure depicted in claim 1, it is unclear how claims 7-8 would differ in scope. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27-28, 36 and 62 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter 
Claim 1 requires a specific compound (see the structure shown at the end of the claim; note that the structure specifically shows terminal ends –NH2 and –COOH of the peptide). Since a specific compound is required, claims 27-28, 36 and 62 do not further limit the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments - 112
Applicant's arguments filed 8/23/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
	Although applicants argue that the claims have been amended, numerous claims as discussed above recite ‘pHLIP’. In fact, numerous amendments have added the term ‘pHLIP’ as new text (see claims 7-8 and 62).
	Although applicants argue that claim 1 comprises 28 amino acids and claims 27-28 further comprise amino acids, claim 1 recites ‘the pHLIP-fluorophore composition has the structure’. Thus one would recognize such structure as what is claimed. With respect to the argument about comprising additional residues, the structure specifically shows terminal ends –NH2 and –COOH of the peptide (not open bonds).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658